Exhibit 10.2.15

INCORPORATED TERMS
DATED AS OF JANUARY 26, 2015
TO
RESTRICTED STOCK UNIT AGREEMENT




The following are the “Incorporated Terms” referred to in the instrument
entitled “Restricted Stock Unit Agreement” which refers to these Incorporated
Terms and which has been signed by the Company and the Employee (the “Base
Instrument”). The Incorporated Terms and the Base Instrument constitute a single
agreement. The Incorporated Terms dovetail with the Base Instrument; because the
last paragraph of the Base Instrument is Paragraph 1, the Incorporated Terms
begin with Paragraph 2.


2.    Release Date.


(a)    (i)     The Release Date, which determines the date on which the property
underlying RSUs shall be released and settled, shall be determined as described
below.


(ii)    The term “Release Date” shall be applied separately to the Time Vested
RSUs and the Performance RSUs as if the term “Release Date” were the term “Time
Vested RSUs Release Date,” or “Performance RSUs Release Date,” as the case may
be, and such application shall correspond to the application of the term “RSUs”
as set forth in Paragraph 1(a) of the Base Instrument.


(b)    (i)    For each date set forth after “Time Vested RSUs Release Date” in
the Base Instrument, divide the number of shares referred to after “Time Vested
Restricted Stock Units” by the sum of one and the difference between the latest
year set forth after “Time Vested RSUs Release Date” in the Base Instrument and
the earliest year set forth thereafter. The resulting quotient, rounded down to
the nearest whole RSU, is the number of Time Vested RSUs for which a Release
Date shall occur on the corresponding date set forth after “Time Vested RSUs
Release Date” and such date shall be the Release Date for such RSUs (and only
for such RSUs), except that if after “Goal” in the Base Instrument “Applicable”
appears, then such date shall be a Release Date only if the condition set forth
after “Goal” applicable to such Release Date is satisfied, provided that if such
condition is not satisfied, the number of RSUs for which a Release Date did not
occur as a result thereof (the “Unreleased RSUs”), shall be added to the number
of RSUs for which a Release Date shall occur on the next date on which a Release
Date occurs, and provided further that if on the last date set forth after “Time
Vested RSUs Release Date” in the Base Instrument, there are Unreleased RSUs,
such RSUs shall be released on the earliest of the next two anniversaries of
such last date on which the condition set forth after “Goal” is satisfied and
such anniversary shall be a Release Date.


(ii)    As used herein, “Combined Ratio” shall mean, for any year, the sum of
the Loss Ratio and the Expense Ratio for such year, expressed as a percentage.
“Loss Ratio” shall mean, for any year, the ratio, expressed as a percentage, of
the Company’s direct losses incurred from primary NIW written that year,
excluding losses associated with incurred but not reported defaults, to its
direct premiums earned from primary NIW written that year, in each case as
computed in accordance with Past Practices. “Expense Ratio” shall mean, for any
year, the ratio, expressed as a percentage, of the net underwriting and other
expenses of the Company’s combined insurance operations that year to its net
premiums written that year, in each case as computed in accordance with Past
Practices. As used herein, “Past Practices” shall mean the manner in which the
applicable item was calculated by the Company prior to the date of this
Agreement.


The foregoing notwithstanding, if after “Goal” in the Base Instrument
“Applicable” appears, then the Release Date shall not occur earlier than the
date on which the Committee (as defined in Paragraph 6) certifies the Combined
Ratio in accordance with the regulations under Section 162(m) of the Code. The
Committee shall certify the Combined Ratio no later than the March 31st
following the close of the year for which the Combined Ratio is certified and
the Release Date shall occur reasonably promptly (but in no event more than 15
days) thereafter.


(c)    (i)    The Release Date for Performance RSUs shall be determined as
follows.


(A)    Year 1. The number of Performance RSUs for which a Release Date will
occur on the first date set forth after “Performance RSUs Release Date” in the
Base Instrument shall be the product of (I) the Number of Performance RSUs
Granted and (II) the Year 1 Vesting Percentage. Such number of RSUs shall be
rounded down to the nearest whole RSU.


(B)    Year 2. The number of Performance RSUs for which a Release Date will
occur on the second date set forth after “Performance RSUs Release Date” in the
Base Instrument shall be the product of (I) the Number of Performance RSUs
Granted and (II) the Year 2 Vesting Percentage. Such number of RSUs shall be
rounded down to the nearest whole RSU.


(C)    Year 3. The number of Performance RSUs for which a Release Date will
occur on the third date set forth after “Performance RSUs Release Date” in the
Base Instrument shall be the product of (I) the Number of Performance RSUs
Granted and (II) the Year 3 Vesting Percentage. Such number of RSUs shall be
rounded down to the nearest whole RSU.


(ii)    As used herein, the following terms have the following meanings:


(A)    “Adjusted Book Value” as of a particular date means the shareholders’
equity calculated in accordance with generally accepted accounting principles in
the United States (“GAAP”), adjusted as follows: (I) the deferred tax asset
(liability) reflected on the GAAP balance sheet shall be eliminated; (II) the
accumulated other comprehensive income (loss) reflected on the GAAP balance
sheet shall be eliminated; and (III) litigation judgments and settlements of the
Company from proceedings disclosed in the Company’s Annual Report on Form 10-K
shall be eliminated as determined by the Committee.


(B)    “Adjusted Book Value Per Share” as of a particular year-end means the
quotient of (I) the Adjusted Book Value at such year-end divided by (II) the
number of Company common shares outstanding at such year-end as disclosed in the
Company’s Annual Report on Form 10-K.


(C)    “Beginning Adjusted Book Value Per Share” means the number specified as
such in the Base Instrument.


(D)    “Cumulative Adjusted Book Value Per Share Growth Target” means the number
specified as such in the Base Instrument.


(E)    “Number of Performance RSUs Granted” means the number referred to after
“Performance Restricted Stock Units” in the Base Instrument.


(F)    “Vesting Percentage” means any of the “Year 1 Vesting Percentage,” the
“Year 2 Vesting Percentage” or the “Year 3 Vesting Percentage.”


(G)    “Year 1 Growth” means with respect to the first date set forth after
“Performance RSUs Release Date” in the Base Instrument, the Adjusted Book Value
Per Share at the end of the immediately prior fiscal year of the Company minus
the Beginning Adjusted Book Value Per Share. If such difference is less than
zero, then the Year 1 Growth shall be equal to zero.


(H)    “Year 1 Growth Achievement Percentage” means the quotient of (I) the Year
1 Growth divided by (II) the Cumulative Adjusted Book Value Per Share Growth
Target.


(I)    “Year 1 Vesting Percentage” means the number, expressed as a percentage,
equal to the lesser of (I) one-third (1/3) and (II) the Year 1 Growth
Achievement Percentage.


(J)    “Year 2 Cumulative Growth” means with respect to the second date set
forth after “Performance RSUs Release Date” in the Base Instrument, the Adjusted
Book Value Per Share at the end of the immediately prior fiscal year of the
Company minus the Beginning Adjusted Book Value Per Share. If such difference is
less than zero, then the Year 2 Cumulative Growth shall be equal to zero.


(K)    “Year 2 Cumulative Growth Achievement Percentage” means the quotient of
(I) the Year 2 Cumulative Growth divided by (II) the Cumulative Adjusted Book
Value Per Share Growth Target.


(L)    “Year 2 Vesting Percentage” means the number, expressed as a percentage,
derived by subtracting (I) the Year 1 Vesting Percentage from (II) the lesser of
(a) two-thirds (2/3), and (b) the Year 2 Cumulative Growth Achievement
Percentage. If such difference is less than zero, then the Year 2 Vesting
Percentage shall be equal to zero.


(M)    “Year 3 Cumulative Growth” means with respect to the third date set forth
after “Performance RSUs Release Date” in the Base Instrument, the Adjusted Book
Value Per Share at the end of the immediately prior fiscal year of the Company
minus the Beginning Adjusted Book Value Per Share. If such difference is less
than zero, then the Year 3 Cumulative Growth shall be equal to zero.


(N)    “Year 3 Cumulative Growth Achievement Percentage” means the quotient of
(I) the Year 3 Cumulative Growth divided by (II) the Cumulative Adjusted Book
Value Per Share Growth Target.


(O)    “Year 3 Vesting Percentage” means the number, expressed as a percentage,
derived by subtracting (I) the sum of the Year 1 Vesting Percentage and the Year
2 Vesting Percentage from (II) the lesser of (a) one (1), and (b) the Year 3
Cumulative Growth Achievement Percentage. If such difference is less than zero,
then the Year 3 Vesting Percentage shall be equal to zero.


(iii)    Section 2(c)(i) notwithstanding, no Release Date will occur on a
particular date set forth after “Performance RSUs Release Date” in the Base
Instrument unless the Combined Ratio for the immediately prior fiscal year of
the Company is less than the percentage specified after “Performance Restricted
Stock Units – Vesting Metric” in the Base Instrument.


(iv)    The foregoing notwithstanding, the Release Date shall not occur earlier
than the date on which the Committee (as defined in Paragraph 6) certifies the
Vesting Percentage in accordance with the regulations under Section 162(m) of
the Code. The Committee shall certify the Vesting Percentage no later than the
March 31st following the close of the year for which the Vesting Percentage is
certified and the Release Date shall occur reasonably promptly (but in no event
more than 15 days) after the Vesting Percentage is certified.


(d)    If all Time Vested RSUs set forth after “Time Vested Restricted Stock
Units” in the Base Instrument or if all Performance RSUs set forth after
“Performance Restricted Stock Units” in the Base Instrument would have been
released but for the provisions of this Agreement that round down RSUs to the
nearest whole number, the number of RSUs released on the last Release Date shall
be the RSUs awarded minus the RSUs that were previously released such that on
such last Release Date the fractional RSUs that were not released due to
rounding shall be released.


3.    [Reserved]


4.    Transfer After Release Date; Securities Law Restrictions; Holding Period.


(a)    Notwithstanding the foregoing or anything to the contrary herein, the
Employee agrees and acknowledges with respect to any Stock delivered in
settlement of RSUs that has not been registered under the Securities Act of
1933, as amended (the “1933 Act”) and that, in the opinion of counsel to the
Company, absent such registration cannot be publicly sold or otherwise disposed
of, (i) he will not sell or otherwise dispose of such Stock except pursuant to
an effective registration statement under the 1933 Act and any applicable state
securities laws, or in a transaction which, in the opinion of counsel for the
Company, is exempt from such registration, and (ii) a legend may be placed on
the certificates or other evidence for the Stock delivered in settlement of the
RSUs to such effect.


(b)    If after “Holding Period” in the Base Instrument “Applicable” appears,
then the Employee agrees that, during the Holding Period, the Employee will not
make a Sale of the Holding Period Shares. “Holding Period” means a period
beginning on the Release Date and ending on the earlier of (i) the first
anniversary of the Release Date and (ii) the first date on which the Employee is
no longer subject to the reporting requirements of Section 16(a) of the
Securities Exchange Act of 1934 (“1934 Act”). “Holding Period Shares” means a
number of shares of Stock for which a Release Date shall occur that are released
on such Release Date equal to the lesser of (1) 25% of the aggregate number of
RSUs that are released on the Release Date and (2) 50% of the difference between
(i) the aggregate number of RSUs that are released on the Release Date and (ii)
the aggregate number of shares that are withheld to satisfy withholding tax
requirements under Paragraph 10(b) of this Agreement. “Sale” means a transfer
for value, except that an involuntary transfer, including Holding Period Shares
converted in a merger, is not a Sale; and it is understood that neither a pledge
nor a gift, including to an entity in which the Employee has an interest
(provided that in the case of such an entity, such entity does not make a Sale
for the remainder of the Holding Period), is a transfer for value.


(c)    Except as otherwise provided in the parenthetical in the definition of
Sale, if a transfer that is not a Sale occurs, the Holding Period for the shares
involved in such transfer shall terminate at the time of such transfer.


5.    Termination of Employment Due to Death. If the Employee’s employment with
the Company or any of its subsidiaries is terminated because of death prior to
the Release Date, a Release Date shall be deemed to have occurred for all RSUs.


6.Forfeiture of RSUs.


(a)    If the Employee’s employment with the Company and all of its subsidiaries
is terminated prior to the Release Date for any reason (including without
limitation, disability or termination by the Company and all subsidiaries
thereof, with or without cause) other than death, all RSUs shall be forfeited to
the Company on the date of such termination unless otherwise provided in
subparagraph (b) below, or unless the Management Development, Nominating and
Governance Committee of the Company’s Board of Directors (the “Management
Development Committee”) or other Committee of such Board administering the Plan
(the Management Development Committee or such other Committee is herein referred
to as the “Committee”) determines, on such terms and conditions, if any, as the
Committee may impose, that all or a portion of the Stock deliverable on
settlement of RSUs shall be released to the Employee and the restrictions of
Paragraph 2 applicable thereto shall terminate. Absence of the Employee on leave
approved by a duly elected officer of the Company, other than the Employee,
shall not be considered a termination of employment during the period of such
leave.


The Release Date for the Time Vested RSUs and the Performance RSUs may occur on
multiple dates, each of which is a Release Date for the number of RSUs
determined as provided in Paragraphs 2(b) and (c). Hence, any forfeiture of Time
Vested RSUs or Performance RSUs applies only to the RSUs for which a Release
Date had not yet occurred on the date of forfeiture. The preceding sentence has
been included in this Agreement for the purpose of avoiding any doubt that the
result described in the preceding sentence would occur; therefore, such result
will occur under prior agreements awarding restricted stock or RSUs to the
Employee even though a comparable provision is not included in such agreements.


(b)    If the Employee’s employment with the Company and all of its subsidiaries
terminates by reason of retirement after reaching age 62 and after having been
employed by the Company or any subsidiary thereof for an aggregate period of at
least seven years, such retirement shall not result in forfeiture of any Time
Vested RSUs or Performance RSUs if (1) the Employee’s employment with the
Company or one of its subsidiaries continues for no less than one year after the
date of this Agreement, and (2) no later than the date on which employment
terminates, the Employee enters into an agreement with the Company (which
agreement shall be drafted by and acceptable to the Company) under which the
Employee agrees not to compete with the Company and its subsidiaries during a
period ending one year after the latest of the dates set forth after (i) “Time
Vested RSUs Release Date” in the Base Instrument, and (ii) “Performance RSUs
Release Date” in the Base Instrument, and the Employee complies with such
agreement. If the Employee enters into such a non-competition agreement and
thereafter breaches the terms thereof, the RSUs shall be forfeited; the Employee
shall return to the Company any cash or Stock, as applicable, awarded under this
Agreement that was delivered to the Employee after the date on which such
non-competition agreement was entered into; and the Company may seek other
remedies as contemplated in such non-competition agreement. If the conditions in
the second preceding sentence are satisfied and the Employee complies with the
terms of such agreement, the Release Date for the RSUs shall be determined as
provided in Paragraph 2, however, upon the Employee’s death, the provisions of
Paragraph 5 shall apply as if the Employee’s employment with the Company and its
subsidiaries terminated because of such death.


(c)    Any (i) Performance RSUs for which a Release Date has not occurred by the
latest date set forth after “Performance RSUs Release Date” in the Base
Instrument (as such date may be extended under Paragraph 2(c) hereof) and (ii)
Time Vested RSUs for which a Release Date does not occur because the condition
set forth after “Goal” in the Base Instrument is not satisfied by the second
anniversary of the latest date set forth after “Time Vested RSUs Release Date”
in the Base Instrument (as such date may be extended under Paragraph 2(b)
hereof), shall be forfeited to the Company, unless in the case of (i) and (ii)
the Committee determines otherwise as contemplated in subparagraph (a) above.

7.Beneficiary. (a) The person whose name appears in the Base Instrument hereof
after the caption “Beneficiary” or any successor designated by the Employee in
accordance herewith (the person who is the Employee’s Beneficiary at the time of
his death herein referred to as the “Beneficiary”) shall be entitled to receive
the Stock to be delivered in settlement of RSUs under Paragraph 5 as a result of
the death of the Employee. The Employee may from time to time revoke or change
his Beneficiary without the consent of any prior Beneficiary by filing a new
designation with the Committee. The last such designation received by the
Committee shall be controlling; provided, however, that no designation, or
change or revocation thereof, shall be effective unless received by the
Committee prior to the Employee’s death, and in no event shall any designation
be effective as of a date prior to such receipt.


(b)    If no such Beneficiary designation is in effect at the time of an
Employee’s death, or if no designated Beneficiary survives the Employee or if
such designation conflicts with law, upon the death of the Employee, the
Employee’s estate shall be entitled to receive the Stock to be delivered in
settlement of RSUs. If the Committee is in doubt as to the right of any person
to receive such property, the Company may retain the same and any distributions
thereon, without liability for any interest thereon, until the Committee
determines the person entitled thereto, or the Company may deliver such property
and any distributions thereon to any court of appropriate jurisdiction and such
delivery shall be a complete discharge of the liability of the Company therefor.


8.Stock Legends. If after “Holding Period” in the Base Instrument “Applicable”
appears, at the option of the Company, an appropriate legend may be placed on
certificates for Stock delivered in settlement of RSUs noting the requirements
to hold such Stock imposed by Paragraph 4(b) of this Agreement. When such
requirements terminate, the Employee shall be entitled to have the foregoing
legend removed from such certificates.


9.Settlement; Voting Rights; Dividends and Other Distributions; Rights of RSUs.


(a)    Settlement. Except to the extent forfeited as provided herein, on, or
reasonably promptly after, the Release Date set forth in the Base Instrument or
determined herein, RSUs shall be settled by the issuance (or transfer from
treasury) of shares of Stock equal to the number determined in Paragraphs 2, 5
or 12, as applicable. Such issuance or transfer may be accomplished by issuance
of certificates for such Stock, by a credit into a direct registration account
with the Company’s transfer agent, or by an electronic transfer of shares to an
account maintained with a broker/dealer. Such issuance or transfer shall be made
to the Employee, or in the case of his death, to his Beneficiary.


(b)    Voting and Other Rights of RSUs. RSUs represent only the right to receive
Stock, on the terms provided herein. The Employee with respect to RSUs shall
have no rights as a holder of Stock, including the right to vote or to receive
dividends, until certificates for such Stock are actually delivered in
settlement.


(c)    Dividend Rights. Notwithstanding the preceding subparagraph, to the
extent RSUs are settled on a Release Date, the Company shall make a payment in
cash equal to the aggregate amount that would have been paid as dividends on the
shares of Stock issued or transferred in settlement as if such shares had been
outstanding on each dividend record date on and after the Dividend Start Date
specified in the Base Instrument and prior to the date on which settlement
occurs.


10.Tax Withholding.


(a)    It shall be a condition of the obligation of the Company to deliver Stock
in settlement of RSUs, and the Employee agrees, that the Employee shall pay to
the Company upon its demand, such amount as may be requested by the Company for
the purpose of satisfying its liability to withhold federal, state, or local
income or other taxes incurred by reason of the award of the RSUs or the
delivery of Stock in settlement of the RSUs.


(b)    If the Employee does not satisfy the withholding obligations prior to the
Tax Date (as defined below) by paying sufficient cash to the Company or
transferring ownership of a sufficient number of other shares of Stock to the
Company as provided in Paragraph 10(c), then the withholding tax requirements
arising from the settlement of RSUs shall be satisfied through a withholding by
the Company of shares of Stock that would otherwise be delivered to the
Employee. In such event, the Company shall withhold that number of shares of
Stock that would otherwise be delivered in settlement of RSUs, in each case,
having a Fair Market Value (as such term is defined in the Plan) on the day
prior to the Tax Date equal to the amount required to be withheld as a result of
the settlement of RSUs. As used herein, “Tax Date” means the date on which the
Employee must include in his gross income for federal income tax purposes the
fair market value of the Stock delivered in settlement of the RSUs, over the
purchase price therefor.


(c)    If the Employee desires to use cash or other shares of Stock to satisfy
the withholding obligations set forth above, the Employee must: (i) make an
election to do so in writing on a form provided by the Company, (ii) deliver
such election form to the Company by the deadline specified by the Company, and
(iii) deliver to the Company the required cash or other shares of Stock having a
Fair Market Value on the Tax Date (as defined above) equal to the amount
required to be withheld.


(d)    To the extent provided in the resolutions of the Committee awarding RSUs
subject to this Agreement, and subject to applicable law, the Employee shall be
entitled to have amounts withheld in excess of the minimum amount required to be
withheld by the Company.


11.Adjustments in Event of Change in Stock or Fiscal Year. In the event of any
change in the outstanding shares of Stock (“capital adjustment”) for any reason,
including but not limited to, any stock splits, stock dividend,
recapitalization, merger, consolidation, reorganization, combination or exchange
of shares or other similar event which, in the judgment of the Committee, could
distort the implementation of the award of RSUs or the realization of the
objectives of such award, the Committee shall make such adjustments in the RSUs,
or in the terms, conditions or restrictions of this Agreement as the Committee
deems equitable, except that in the event of any stock split, reverse stock
split, stock dividend, combination or reclassification of the Stock that occurs
after the date of this Agreement (collectively, “future capital adjustment”),
the number of RSUs shall be proportionally adjusted for any increase or decrease
in the number of outstanding shares resulting from such future capital
adjustment, any such adjustment rounded down to the next lower whole share. In
addition, if the Company changes its fiscal year from a year ending December 31,
the Committee may make such adjustments in the Time Vested RSUs Release Date and
the Performance RSUs Release Date as set forth in the Base Instrument as the
Committee deems equitable. The determination of the Committee as to any such
adjustment shall be conclusive and binding for all purposes of this Agreement.


12.Change in Control. Notwithstanding anything herein, a Release Date shall be
deemed to have occurred for all RSUs on the date when both of the following two
conditions have occurred: (a) a “Change in Control” (as such term is defined in
the Plan), and (b) a termination of the Employee’s employment that would result
in a Termination Payment under the Company’s KEESA, were the Employee a party to
the Company’s KEESA, regardless of whether the Employee is a party. The
“Company’s KEESA” means the Key Executive Employment and Severance Agreement to
which the Employee is a party, or if the Employee is not a party to such an
agreement, then the form of Key Executive Employment and Severance Agreement
most recently filed by the Company with the Securities and Exchange Commission
before the Change in Control occurs.


13.Powers of Company Not Affected; No Right to Continued Employment.


(a)The existence of the RSUs shall not affect in any way the right or power of
the Company or its stockholders to make or authorize any combination,
subdivision or reclassification of the Stock or any reorganization, merger,
consolidation, business combination, exchange of shares, or other change in the
Company’s capital structure or its business, or any issue of bonds, debentures
or stock having rights or preferences equal, superior or affecting any property
to be issued in settlement of RSUs or the rights thereof, or dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.


(b)Nothing herein contained shall confer upon the Employee any right to continue
in the employment of the Company or any subsidiary or interfere with or limit in
any way the right of the Company or any subsidiary to terminate the Employee’s
employment at any time, subject, however, to the provisions of any agreement of
employment between the Company or any subsidiary and the Employee. The Employee
acknowledges that a termination of his or her employment could occur at a time
before which the Release Date occurs, resulting in the forfeiture of the RSUs by
the Employee, unless otherwise provided herein. In such event, the Employee will
not be able to realize the value of the property that underlies the RSUs nor
will the Employee be entitled to any compensation on account of such value.


14.Interpretation by Committee. The Employee agrees that any dispute or
disagreement which may arise in connection with this Agreement shall be resolved
by the Committee, in its sole discretion, and that any interpretation by the
Committee of the terms of this Agreement or the Plan and any determination made
by the Committee under this Agreement or the Plan may be made in the sole
discretion of the Committee and shall be final, binding, and conclusive. Any
such determination need not be uniform and may be made differently among
Employees awarded RSUs.


15.Clawback. If and to the extent the Management Development Committee deems it
appropriate for such payment to be made, each Covered Employee shall pay the
Company an amount equal to the Excess Compensation. If the Excess Compensation
is related to Income from vesting of equity awards and if the Covered Employee
continues to hold the shares of Company equity received in connection with such
Income, then to the extent allowed by the Management Development Committee, such
Excess Compensation may be paid to the Company by surrendering to the Company a
number of shares of Company equity equal to the amount of Excess Compensation
divided by the Fair Market Value on the day prior to the payment date.


“Covered Employee” means a current or former employee of the Company or a
subsidiary of the Company who was a Section 16 Filer at an Affected Date
regardless of whether such employee ceased to be a Section 16 Filer thereafter.


“Section 16 Filer” is a person who is required to file reports under Section
16(a) of the 1934 Act, as amended, as such requirement to so file is in effect
at each Affected Date.


“Affected Date” means (1) each Release Date on which, had a Financial
Restatement that was made after such Release Date been in effect at such Release
Date, the number of shares of Company equity delivered in settlement on account
of the vesting of an equity award would have been lower, and (2) each Payment
Date on which, had a Financial Restatement that was made after such Payment Date
been in effect at such Payment Date, the amount of cash paid on account of
incentive compensation would have been lower.


“Release Date” for purposes of this Paragraph 15 only means the date on which an
award of Company equity vests.


“Payment Date” means the date on which cash incentive compensation is paid.


“Excess Compensation” means (i) the difference between the Income that was
recognized by the Covered Employee on an Affected Date and the Income that would
have been recognized had the Financial Restatement referred to in the definition
of Affected Date then been in effect, plus (ii) the value of any income tax
deduction or credit to which the Covered Employee is entitled on account of the
payment to the Company required by this Paragraph 15. The foregoing
notwithstanding, Excess Compensation will be deemed to be zero for each Affected
Date prior to the date on which Covered Employee was a Section 16 Filer.


“Income” means income determined for federal income tax purposes minus the
amount of federal, state and local income taxes and, to the extent applicable,
the employee portion of Social Security and Medicaid payroll taxes, payable on
account of such income. The amount of federal, state and local income taxes and
the value of any deduction or credit contemplated by clause (ii) in the
definition of Excess Compensation shall be computed by assuming that Income is
taxed at the highest marginal rate, with such rate for any state and local
income taxes appropriately adjusted to reflect the benefit of an itemized
federal deduction for such taxes (if in the case of local taxes, such taxes are
eligible for such a deduction), which adjustment shall be made by assuming that
no reduction in such deduction on account of the Covered Employee’s adjusted
gross income applies.


“Financial Restatement” means any accounting restatement due to material
noncompliance with any financial reporting requirement under the federal
securities laws.


The interpretation of the Policy and all computations under it shall be made by
the Management Development Committee and shall not be reviewable or subject to
challenge by any other person. This Clawback Policy may be amended in the
discretion of the Management Development Committee.


16.Miscellaneous. (a) This Agreement shall be governed and construed in
accordance with the laws of the State of Wisconsin applicable to contracts made
and to be performed therein between residents thereof.


(b)The waiver by the Company of any provision of this Agreement shall not
operate or be construed to be a subsequent waiver of the same provision or
waiver of any other provision hereof.    


(c)The RSUs shall be deemed to have been awarded pursuant to the Plan and the
action of the Committee authorizing such awards; as a result, such awards are
subject to the terms and conditions thereof. In the event of any conflict
between the terms hereof and the provisions of the Plan or such authorization,
the provisions of the Plan (to such extent) and/or such authorization shall
prevail. Any and all terms used herein, unless specifically defined herein shall
have the meaning ascribed to them in the Plan. A copy of the Plan is available
on request of the Employee made in writing (including by e-mail) to the
Company’s Secretary.


(d)Any notice, filing or delivery hereunder or with respect to RSUs shall be
given to the Employee at either his usual work location or his home address as
indicated in the records of the Company, and shall be given to the Committee or
the Company at 250 East Kilbourn Avenue, Milwaukee 53202, Attention: Secretary.
All such notices shall be given by first class mail, postage pre‑paid, or by
personal delivery.


(e)This Agreement shall be binding upon and inure to the benefit of the Company
and its successors and assigns and shall be binding upon and inure to the
benefit of the Employee, the Beneficiary and the personal representative(s) and
heirs of the Employee, except that the Employee may not transfer any RSUs or any
interest in any RSUs.

(f)As a condition to the grant of the RSUs, the Employee must execute an
agreement not to compete in the form provided to the Employee by the Company.


The end of Paragraph 16 is the end of the Incorporated Terms. The remainder of
the Agreement is contained in the Base Instrument.



Version 1